J-S37014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PHILLIP QUINN                              :
                                               :
                       Appellant               :   No. 968 EDA 2021

              Appeal from the PCRA Order Entered March 19, 2021
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0007262-1996


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                            FILED MARCH 11, 2022

        Phillip Quinn appeals from the order entered in the Delaware County

Court of Common Pleas on March 19, 2021, dismissing his serial petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546 as untimely. Because we agree Quinn’s petition was untimely filed, we

affirm.

        As this is Quinn’s fourth attempt at post-conviction relief, we reiterate

the procedural procedure from a previous panel of this Court.

        On May 3, 2001, a jury found Quinn guilty of second-degree
        murder, robbery, two counts of aggravated assault, possession of
        an instrument of crime [], conspiracy to commit robbery, and
        conspiracy to commit aggravated assault. On July 7, 2001, the
        trial court sentenced Quinn to life imprisonment as to his
        conviction of murder in the second degree and an additional [five
        and one half] to 11 years' imprisonment as to his aggravated
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37014-21


      assault conviction. Quinn timely appealed his judgment of
      sentence, and on June 20, 2003, this Court affirmed. On January
      28, 2004, our Supreme Court denied Quinn's petition for
      allowance of appeal. Quinn did not appeal our Supreme Court's
      decision to the United States Supreme Court, and thus, his
      judgment of sentence became final on April 28, 2004.

      Sometime in 2004, Quinn suffered a heart attack and was
      temporarily hospitalized; however, he was able to file his first
      PCRA petition on September 3, 2004, which the PCRA court denied
      on August 25, 2005. On October 24, 2005, Quinn filed a second
      PCRA petition, which the PCRA court dismissed on September 12,
      2007. On October 9, 2014, Quinn filed [his third] pro se PCRA
      petition, and on January 27, 2015, the court appointed as counsel
      Stephen F. Molineaux, Esquire. On June 10, 2015, counsel filed a
      Turner/Finley no-merit letter and a motion to withdraw his
      appearance. The court granted counsel's motion and a
      Pa.R.Crim.P. 907 notice of intent to dismiss without a hearing was
      served on Quinn. Quinn filed a written objection on July 31, 2016,
      and the PCRA court dismissed his petition on November 1, 2016.

Commonwealth v. Quinn, 3823 EDA 2016 (Pa. Super. filed February 6,

2018) (unpublished memorandum). Quinn filed an appeal, arguing he met the

government interference and newly discovered fact exceptions to the PCRA

time-bar. However, his whole argument in this regard boiled down to a claim

that a “Heart Attack in 2004-2014” inhibited him from raising claims that

government officials interfered with his collateral relief litigation. See id. at

*5, fn.8. Quinn failed to advance any newly discovered facts, nor did he plead

and prove any errors of a state or federal nature or explain why he was unable

to raise a PCRA claim. The PCRA Court dismissed the petition as untimely. We

affirmed the dismissal. See id. at *7.




                                      -2-
J-S37014-21


      On February 10, 2021, Quinn filed the instant pro se PCRA petition, his

fourth, which the PCRA court again dismissed as untimely. This timely appeal

followed.

      Prior to reaching the merits of Quinn’s claims on appeal, we must first

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA
      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Quinn’s judgment of sentence became final on April 28, 2004, ninety

days after his petition for allowance of appeal was denied by the Pennsylvania

Supreme Court, when time for filing a petition for writ of certiorari to the

United States Supreme Court expired. The instant petition – filed more than

16 years later – is patently untimely. Therefore, the PCRA court lacked

jurisdiction to review Quinn’s petition unless he was able to successfully plead




                                     -3-
J-S37014-21


and prove one of the statutory exceptions to the PCRA’s time-bar. See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

      although this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).




                                      -4-
J-S37014-21


      Even liberally construed, Quinn has failed to plead and prove that any

of his claims constitute a valid exception to the PCRA time-bar. Quinn attempts

to invoke the governmental interference exception, Section 9545(b)(1)(i),

based on his assertion that the PCRA court interfered with the presentation of

his current claims. See Motion for Post Conviction Collateral Relief, 2/10/2021,

at 3. As far as we can decipher Quinn’s argument, he appears to claim the

PCRA court’s actions pursuant to the disposition of his first and second PCRA

petitions interfered with the presentation of his claims over a decade later.

      We reject Quinn’s argument that the governmental interference

exception applies because the PCRA court's rejection of his first PCRA petition

somehow amounted to interference by government officials with the

presentation of his current claims. We do not agree that the 42 Pa.C.S.A. §

9545(b)(1)(i) exception regarding governmental interference with the

presentation of claims applies here.

      Quinn had the opportunity to challenge the actions of the PCRA court on

appeal from the denial of his first PCRA petition, and did so in numerous claims

over the years, which this Court has addressed. See Commonwealth v.

Quinn, 2534 EDA 2007 (Pa. Super. filed January 6, 2009) (unpublished

memorandum); see also Commonwealth v. Quinn, 3823 EDA 2016 (Pa.

Super. filed February 6, 2018) (unpublished memorandum). In proceeding pro

se, Quinn was never denied the opportunity to challenge the PCRA court's

denial of his claims raised in his first PCRA petition, nor the opportunity to


                                       -5-
J-S37014-21


raise all claims related to ineffective assistance of counsel that concern facts

he has known about since trial. We cannot say that Quinn’s failure to properly

raise, in his prior pro se petitions and appeals, all issues concerning ineffective

assistance of counsel and all issues concerning the PCRA court’s handling of

his   first   PCRA    petition    resulted     from   governmental         interference    as

contemplated by 42 Pa.C.S.A. § 9545(b)(1)(i).

       Quinn fails to explain how alleged governmental interference occurring

in 2004-2007 prevented him from filing his current petition until 2021,

especially considering the fact that he was able to file multiple intervening

PCRA petitions in 2005 and 2014. As the Commonwealth aptly notes, Quinn

has failed to explain how he raised these claims within 60 days of discovering

them, as required by 42 Pa.C.S.A. § 9545(b)(2).1 Quinn simply has not pled

or proven that the previous PCRA court proceedings were in any way improper.

While Quinn may disagree with the outcome, this simply does not constitute

governmental interference under the PCRA.

       Further,      Quinn’s     substantive    claims   of    his     various    counsels’

ineffectiveness      cannot    support    an    exception     to     the   time-bar.      See



____________________________________________


1 Section 9545(b)(2) was amended in 2018 to expand the discovery period
from 60 days to one year. The amendment applied to any claims arising on or
after December 24, 2017. Quinn’s claims of governmental interference
reference actions taken by the PCRA court no later than 2007, so the previous
version of the statute applies to his claims. Even if we were to apply the
amended statute, Quinn has completely failed to plead that he filed the instant
petition within one year of his discovery of the facts underlying it.

                                             -6-
J-S37014-21


Commonwealth v. Mitchell, 141 A.3d 1277, 1284-85 (Pa. 2016). Even if it

could, it is clear from the record that Quinn believed his counsel was ineffective

as early as trial. Notwithstanding the fact that he knew about these

ineffectiveness claims long before the PCRA time-bar, Quinn failed to raise the

issue during trial, or during any of his previous PCRA petitions.

      Accordingly, we affirm the PCRA court’s order denying Quinn’s petition

as untimely.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                                      -7-